Citation Nr: 1342614	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rate of apportionment for the Veteran's children.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to April 2004.  The appellant in this case is his former spouse and custodian of his children.

This matter is before the Board of Veterans' Appeals (Board) from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined the Veteran's children were entitled to an apportionment of his VA compensation benefits in the amount of $100 per month ($50 per child).  The appellant appealed, contending that a higher apportionment amount was warranted.  

In July 2011, the RO increased the apportionment amount to $300 per month ($150 per child).

The Board acknowledges that there is evidence indicating the appellant is represented by a private attorney.  However, no formal appointment of this private attorney to represent the appellant in this appeal is part of the record available for the Board's review.  Consequently, the Board has not formally identified this attorney as the appellant's representative in this case.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

VA regulations provide for two types of apportionments that are payable to a spouse or dependent.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid if a veteran is not residing with his or her spouse, or if a veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of a veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable amount for any apportionee. 

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

In this case, the Board observes that no updated financial information has been received from any of the parties since 2010.  As it has been at least 3 years since that time, the Board is concerned the evidence of record may not accurately reflect the current financial situation of these parties.  Indeed, information in the claim file shows the Veteran was incarcerated in April 2011 with a scheduled release date in May 2012.  Therefore, the Board concludes that a remand is required in order to obtain updated financial Status Report from the parties.

Accordingly, the case is REMANDED for the following action:

1.  Provide both the appellant and the Veteran with Financial Status Report forms, and request that both parties provide up-to-date information on these forms as to their respective income, expenses, assets and debts.

2.  After the development requested above has been completed to the extent possible, again review the entire record, with consideration of potential entitlement to a general apportionment under 38 C.F.R. § 3.450 or a special apportionment under 38 C.F.R. § 3.451.  If the benefit sought on appeal remains denied, the appellant, along with the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


